Citation Nr: 1023331	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  06-16 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
rheumatoid arthritis, variously diagnosed as arthritis of 
undetermined etiology, most likely of rheumatoid origin and 
psychophysiological complaints of multiple origin and 
arthralgia of undetermined etiology.

2.  Entitlement to service connection for degenerative joint 
disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to 
December 1949 and from September 1950 to December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota.

In May 2010, the Veteran his spouse testified at a hearing 
before the undersigned, via video-conference.  A transcript 
of the hearing is associated with the claims file.

It appears that, in August 2006, the RO reopened the 
Veteran's claim and addressed the claim on the merits.  
However, before the Board may reopen a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Further, the Board notes that reopening was, at least in 
part, based on the fact that the competent evidence revealed 
a diagnosis of degenerative joint disease, which the RO then 
incorporated into the Veteran's claimed disability.  However, 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held in Ephraim v. Brown, 82 F.3d 399, 401 (Fed. 
Cir. 1996) that a newly diagnosed disorder, whether or not 
medically related to a previously diagnosed disorder, cannot 
be the same claim when it has not been previously considered.  
See also Boggs v. Peake, 520 F.3d 1330 (2008).  Thus, the 
Board has divided the disabilities in question into two 
separate claims as indicated on the title page.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a final rating decision issued in August 1976, the RO 
denied a claim for service connection for rheumatoid 
arthritis, variously diagnosed as arthritis of undetermined 
etiology, most likely of rheumatoid origin and 
psychophysiological complaints of multiple origin and 
arthralgia of undetermined etiology.

2.  Evidence added to the record since the prior final denial 
in August 1976 is neither cumulative nor redundant of the 
evidence of record at that time, but does not raise a 
reasonable possibility of substantiating the claim.

3.  Degenerative joint disease was not present in service, 
shown to be causally or etiologically related to any disease, 
injury, or incident in service, nor may it be presumed to be 
related to such service.  


CONCLUSIONS OF LAW

1.  The August 1976 decision is final; new and material 
evidence has not been received to reopen a claim of 
entitlement to service connection for rheumatoid arthritis, 
variously diagnosed as arthritis of undetermined etiology, 
most likely of rheumatoid origin and psychophysiological 
complaints of multiple origin and arthralgia of undetermined 
etiology.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

2.  Degenerative joint disease was not incurred in or 
aggravated by the Veteran's active duty military service, nor 
may it be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  Further, for claims 
requiring new and material evidence, the Veteran must be 
notified that service connection was previously denied and of 
the reason for that denial.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in June 2005, prior to the initial 
unfavorable AOJ decision issued in August 2005.  

The Board observes that the pre-adjudicatory VCAA notice 
issued in June 2005 informed the Veteran of the type of 
evidence necessary to establish service connection, what is 
considered new and material evidence, how VA would assist him 
in developing his claims, and his and VA's obligations in 
providing such evidence for consideration.  This letter also 
advised him that a claim for service connection for 
rheumatoid arthritis had been previously denied and that the 
reason for that denial was the lack of evidence of an in-
service and current diagnosis of the disorder, in accordance 
with Kent.

With regard to the notice requirements under Dingess/Hartman, 
a March 2006 letter provided notice as to disability ratings 
and effective dates.  The Board acknowledges the defective 
timing of this notice, but finds that no prejudice to the 
Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  As the Board herein concludes that the 
preponderance of the evidence is against the Veteran's 
claims, all questions as to the assignment of disability 
ratings and effective dates are rendered moot.  Therefore, 
the Board finds that the Veteran was provided with all 
necessary notice under VCAA prior to the initial adjudication 
of his claims. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claims, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, Naval hospital medical records, 
and the reports of August 2006 and May 2007 VA examinations 
were reviewed by both the AOJ and the Board in connection 
with adjudication of his claims.  The Veteran has not 
identified any additional, relevant treatment records the 
Board needs to obtain for an equitable adjudication of the 
claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  Where the issue is one of new 
and material evidence, the duty to provide a VA examination 
does not attach until new and material evidence has been 
received.  However, the Board notes that the August 2006 VA 
examiner addressed the question of whether the Veteran has a 
current diagnosis of rheumatoid arthritis.  The Board notes 
that once VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  In this case, the August 2006 examiner reviewed the 
claims file, noting relevant documents in service treatment 
records and post-service treatment evidence, documented the 
Veteran subjective complaints and medical history, and 
examined the Veteran.  He then provided a diagnosis 
thoroughly supported by specific findings in the evidence of 
record.  

As for the Veteran's degenerative joint disease claim, the 
Board finds that a current VA examination to determine 
whether the Veteran has degenerative joint disease as a 
result of his service is not necessary to decide his claim.  
Any current medical opinion linking such disability to the 
Veteran's military service would necessarily be based upon 
the unsubstantiated history provided by the Veteran decades 
following his discharge from service.  In the absence of any 
evidence of complaints, treatment, or diagnoses referable to 
degenerative joint disease in service, there is no competent 
basis upon which to conclude that the Veteran's current 
disability is related to service.  In addition, no competent 
medical evidence suggesting such causal connection has been 
submitted or identified by the Veteran.  Thus, the Board 
concludes that an examination is not necessary as there is 
sufficient medical evidence upon which the Board may base its 
decision.

In light of the above, the Board concludes that further 
development and additional efforts to assist or notify the 
Veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis 

The Veteran contends that he suffers from an arthritic 
disorder that is related to events during his military 
service.  Thus, he contends that service connection is 
warranted for this disability.

In a May 1952 rating decision, service connection for 
rheumatoid arthritis was denied on the basis that the 
disorder was not shown by the evidence of record, in- service 
or post-service.  In an August 1976 rating decision, a claim 
for service connection for rheumatoid arthritis was 
apparently reopened and denied on the merits on the basis 
that the Veteran's arthritic disorder variously diagnosed as 
arthritis of undetermined etiology, most likely of rheumatoid 
origin and psychophysiological complaints of multiple origin 
and arthralgia of undetermined etiology was not present until 
many years after service and rheumatoid arthritis testing was 
negative.  Accordingly, the RO denied reopening the Veteran's 
claim of entitlement to service connection for rheumatoid 
arthritis.

The Veteran did not perfect his appeal of this decision.  The 
next communication from the Veteran with regard to this claim 
was his March 2005 application to reopen his service 
connection claim for rheumatoid arthritis, which is the 
subject of this appeal.  Thus, the August 1976 decision is 
final.  38 U.S.C. § 4005(c) (1970)
[38 U.S.C.A. § 7105 (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1976) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The Veteran filed his claim to reopen in March 2005; thus, 
the definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final August 1976 rating decision, the Veteran has 
submitted additional VA and Naval hospital treatment records.  
Additionally, the reports of August 2006 and May 2007 VA 
examinations were associated with the claims file.  However, 
although new, this evidence is not material, in that it does 
not raise a reasonable possibility of substantiating the 
Veteran's claim.  

Specifically, at the time of the August 1976 rating decision, 
there were in-service and post-service treatment records in 
the claims file.  These records failed to demonstrate both 
the presence of rheumatoid arthritis in service and a current 
diagnosis of rheumatoid arthritis.  Since then, no competent 
evidence demonstrating treatment or diagnosis of rheumatoid 
arthritis either during service or currently has been 
received.  Although there is ample evidence that the Veteran 
has complained of joint pain and arthritic symptoms post-
service, there is no contemporary diagnosis of rheumatoid 
arthritis.  A December 1969 treatment record appears to 
indicate that the Veteran had rheumatism, but there is no 
further post-service treatment suggestive of rheumatoid 
arthritis.  Current imaging studies reveal that the Veteran 
has degenerative joint disease.  All laboratory testing for 
rheumatoid arthritis has been negative.  Consequently, the 
additional evidence, although new, is not material, as it 
neither addresses the in-service occurrence of rheumatoid 
arthritis or establishes a current disability of rheumatoid 
arthritis.   Therefore, the Board must conclude that the 
evidence added to the record since the August 1976 denial is 
new, but not material, in that it does not raise a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for rheumatoid arthritis, 
variously diagnosed as arthritis of undetermined etiology, 
most likely of rheumatoid origin and psychophysiological 
complaints of multiple origin and arthralgia of undetermined 
etiology.  Therefore, the requirements to reopen a previously 
denied claim of entitlement to service connection have not 
been met, and the claim is denied.  


III. Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including degenerative arthritis, to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  
 
However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    


A finding of direct service connection requires evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); 38 C.F.R. § 3.303.  Under section 3.303(b), an 
alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 
10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection).

As indicated above, treatment evidence reflects a current 
diagnosis of degenerative joint disease.  Minimal 
degenerative joint disease of the bilateral knees was first 
identified in February 1976.  However, service treatment 
records are negative for any complaint, treatment, or 
diagnosis referable to degenerative joint disease, to include 
the Veteran's December 1949 and December 1951 service 
separation examinations.  

Further, no competent medical evidence has related the 
Veteran's degenerative joint disease to his military service.  
In this regard, the Board notes that the first documented 
diagnosis with regard to degenerative joint disease is dated 
in February 1976, over 24 years after service discharge.  
Thus, service connection for degenerative joint disease on a 
presumptive basis due to diagnosis within one year of 
discharge is not warranted.

Additionally, the lapse in time between service and the first 
complaints and diagnoses weighs against the Veteran's claim.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Moreover, no competent medical professional has associated 
the Veteran's degenerative joint disease with his military 
service.  In the present case, although the Veteran has a 
current diagnosis of degenerative joint disease, the record 
does not demonstrate an in-service event or injury that is 
associated with that current disability.  Therefore, the 
criteria for a successful claim for service connection have 
not been met

IV. Other Considerations

The Board acknowledges the statements of the Veteran 
describing his history of joint complaints.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  Thus, there remains no competent evidence 
of rheumatoid arthritis either in-service or currently and 
the competent evidence also does not establish a relationship 
between the Veteran's degenerative joint disease and his 
military service. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claim to reopen the previously denied 
claim seeking service connection for rheumatoid arthritic 
disorder and his claim for service connection for 
degenerative joint disease.  Accordingly, the claims are 
denied. 


ORDER

New and material evidence not having been received, the claim 
to reopen a claim of entitlement to service connection for 
rheumatoid arthritis, variously diagnosed as arthritis of 
undetermined etiology, most likely of rheumatoid origin and 
psychophysiological complaints of multiple origin and 
arthralgia of undetermined etiology is denied.

Service connection for degenerative joint disease is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


